Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. Applicant’s response filed on 09/27/2021 overcomes the previously raised Claim Objections and the 112b Rejection. Additionally, applicant’s amendment to the independent claim overcomes the art rejections based in the Wolfram reference; however, the amendments fail to overcome the art rejections based on the Letzel reference.  
The applicant argues that Letzel fails to disclose the new limitations of claim 1 related to the female connector push rod including a groove that is configured to at least partially receive the female connector valve core (see at least pages 7-8 of 9 of the remarks). 
The Office respectfully disagrees
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Letzel (DE 1551641).
Regarding claim 1, Letzel (DE 1551641) shows in Figs. 1-4 (see at least Figs. 1-4) a connector assembly, comprising: a male connector (see the right side male connector of Figs. 3-4) including a male connector housing (see the portion of the housing 2 of the male connector that houses the valve 14 and spring 18), a male connector valve core (valve 14), and a male connector push rod (see the tip portion of the housing 2 of the male connector that enters the female connector and pushes on the valve 12 via the tappet 20), the male connector housing is internally provided with a male connector fluid passage (the internal spaces that allow fluid to flow as shown in at least Fig. 3) and comprises an insertion end (the end that is used for coupling with the female connector), the male connector valve core is movably disposed in the male connector fluid passage (see Figs. 3-4), and the male connector push rod is connected to the male connector housing (see Figs. 3-4); and a female connector (see the left side female connector of Figs. 3-4) including a female connector housing (see at least the housing portion 6 of the female connector that houses the valve 12 and spring 16), a Thus, the device of Letzel meets all the limitations of claim 1. 
Regarding claim 2
Regarding claim 3 and the limitation of the connector assembly according to claim 1, wherein the male connector valve core has a closed position (see Fig. 4); when the male connector valve core is in the closed position, the male connector fluid passage is closed, and when the male connector valve core leaves the closed position, the male connector fluid passage is opened (see Fig. 3); the female connector valve core has a closed position (see Fig. 4); when the female connector valve core is in the closed position, the female connector fluid passage is closed, and when the female connector valve core leaves the closed position, the female connector fluid passage is opened (see Fig. 3); and when the insertion end of the male connector is inserted to a proper position (when the male and female connectors are effectively coupled as shown in at least Fig. 3) in the receiving end of the female connector, the male connector push rod pushes the female connector valve core away from the closed position, so as to open the female connector fluid passage, and the female connector push rod pushes the male connector valve core away from the closed position, so as to open the male connector fluid passage, so that the male connector fluidly communicates with the female connector; the device of Letzel meets this limitation as shown in at least Figs. 3-4.  
Regarding claim 4 and the limitation of the connector assembly according to claim 3, wherein the male connector further comprises a male connector elastic device (spring 18), the male connector elastic device is disposed between the male connector valve core and the male connector housing, and the male connector elastic device is configured to provide an elastic force (a spring biasing force) to the male connector valve core such that the male connector valve core is capable of reaching the closed 
Regarding claim 5 and the limitation of the connector assembly according to claim 1, wherein the male connector valve core has a slope surface for sealing (see the rounded slope portions of the valve 14 that engages the sloped valve seat of the housing of the male connector to provide a seal), and an inner wall of the male connector housing is provided with a slope surface for engaging that engages with the slope surface for sealing (see the sloped valve seat surface of the housing of the male connector that engages the rounded slope portions of the valve 14 to provide a seal when the valve is in the engaged/closed position); and the female connector valve core has a slope surface for sealing (see the rounded slope portions of the valve 12 that engages the sloped valve seat of the housing of the female connector to provide a seal), and an inner wall of the female connector housing is provided with a slope surface for engaging that engages with the slope surface for sealing (see the sloped valve seat surface of the housing of the female connector that engages the rounded slope portions of the valve 12 to provide a seal when the valve is in the engaged/closed position); the device of Letzel meets this limitation as shown in at least Figs. 3-4.  

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As it was mentioned in the previous Office Action, the closest prior art are Letzel (DE 1551641), Wolfram (US 2,304,390), Yates (US 1,345,571), Speth (US 2,319,015), Snyder (US 3,446,245), Plattner (US 7,401,626), Magorien (US 4,447,040) and Mower (US 3,213,884) teaching of various examples of connectors wherein each one of the male connectors and the female connectors comprises a spring biased valve core and push rod means that aids in pushing the valves on the other connectors when the connectors are coupled in a similar manner as applicant’s general invention. In particular, notice as it was noted in the rejection above and the previous Office Action that Letzel and Wolfram comprises similarities to the design as disclosed by the applicant. However, notice that the structure of the push rods of the prior art and their interaction with the other components of the device are different to those as claimed. In the case of the limitations of claim 6, notice that in Letzel and Wolfram, the push rod of the male side are integral with the housing but the push rod on the female side are not integral. Notice that should the female push rods be modified to be integral with the female housing, it would hinder the relative movement of the valve tappet 20 in Letzel and it would prevent the assembly of As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the connector assembly (100) comprising the male connector (101), the female connector (102), the male connector housing (201), the male connector valve core (203), the male connector push rod (209), the female connector housing (601), the female connector valve core (603) and the female connector push rod (709) in combination with all the limitations as claimed in claims 6-11 and as shown in at least Figs. 10A-10C of the application.       

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753